Citation Nr: 0719586	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a 
nervous condition, claimed as paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel
INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that the veteran failed to submit 
new and material evidence sufficient to reopen his previously 
denied claim for service connection for paranoid 
schizophrenia.  In July 2006, the veteran testified before 
the undersigned at the RO (i.e. a Travel Board hearing).  

In October 2006, the Board remanded the claim for additional 
development. The remand directives having been completed, the 
claim is again before the Board for appellate review.

FINDINGS OF FACT

1.  In a December 1983 rating decision, the RO determined 
that the veteran was not entitled to service connection for a 
nervous condition.  The veteran was notified of that 
decision; however, he did not submit a notice of disagreement 
or perfect an appeal. 

2.  The evidence received since December 1983 does not relate 
to an unestablished fact necessary to substantiate the claim 
for service connection; nor does it raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision, in which the RO denied 
service connection for a nervous condition, is final. 
38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1983). 

2.  New and material evidence has not been received since the 
December 1983 rating decision; therefore, the claim for 
service connection for paranoid schizophrenia is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review a 
claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran has contended, to include during testimony 
presented in July 2006, that he developed paranoid 
schizophrenia in service after sustaining a knife wound to 
his throat in an altercation with another service member.  
Service medical records indicate the veteran did not complain 
of or seek treatment for a psychiatric disability during his 
term of service. In November 1983 the veteran filed an 
application for service connection for an acute paranoid 
disorder and schizophrenia.  In a December 1983 decision, the 
RO determined that while the evidence revealed a current 
diagnosis of an acute paranoid disorder, the veteran was not 
entitled to service connection for his disability because 
service medical records were silent for treatment during 
service.  

In December 2003, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's previously denied claim for service connection, 
since there remained no evidence of more than the current 
disability, with no medical nexus between the veteran's 
service and the claimed condition.  It is from this rating 
that the current appeal arose.  

The evidence submitted to reopen the claim includes VA and 
private medical records documenting treatment for paranoid 
schizophrenia, Social Security Administration records 
reflecting significant occupational impairment due to 
paranoid schizophrenia, and the veteran and his wife's July 
2006 testimony before the Board.  

The evidence includes a July 1991 VA hospital report which 
indicates that this was the veteran's first psychiatric 
admission.  According to the report, the veteran related that 
he felt lonely while in the military and preferred not being 
among his peers, but also that the military provided him 
security.  There was no mention made in this report between 
the veteran's psychiatric state (described as paranoia) and 
his service, however.  

Also among the "new" evidence is a report from a private 
hospital, where the veteran was admitted from October to 
November 1983 (this admission was referenced in the December 
1983 RO decision but was apparently not of record at the 
time).  The veteran was diagnosed with schizophrenia and 
treated, but this report does not mention the veteran's 
military service.  

The rest of the new evidence of record, to include 1994 VA 
and private hospital reports, also does not suggest a link 
between the veteran's schizophrenia and his military service.

That said, while the evidence submitted since the December 
1983 decision is new, it is not material to the issue of 
service connection.  As such, this evidence does not serve to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia.  It is pointed out that the 
veteran has submitted lay statements not previously of record 
(and has provided testimony, as noted above) attesting to the 
service connected origin of his paranoid schizophrenia.  The 
veteran contends that his psychiatric disability is related 
to the altercation documented in service.  In Hickson v. 
West, 11 Vet App (1998), the Court held, however, that lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The veteran 
has submitted evidence of a current diagnosis of paranoid 
schizophrenia.  He has not, however, submitted evidence of a 
medical link between his current diagnosis of paranoid 
schizophrenia and an in-service injury or disease.  

Thus, the evidence submitted does not relate to an 
unestablished fact, and therefore, does not raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156 (2006).  New and material evidence having 
not been submitted, the application to reopen the claim is 
denied.

Duties to Notify and Assist

In correspondence dated November 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp 2006) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the RO notified the veteran of information and 
evidence necessary to reopen his previously denied claim for 
service connection.  He was notified of the information and 
evidence that VA would seek to provide and the information 
and evidence that he was expected to provide.  He was also 
advised to notify VA of any information or evidence in 
support of his claims that he wished VA to retrieve for him.  
He was also informed of specific types of information which 
would support his claim.  Specifically, the veteran was 
notified of the reason the claim was previously denied and 
what constitutes material evidence for the purpose of 
reopening the claim.  Although adequate notice was provided 
subsequent to the initial adjudication of the claim, the RO 
subsequently readjudicated the veteran's claim to reopen in 
January 2007.  Thus, the veteran has been able to participate 
effectively in the processing of his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Specifically, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  VA does not have a duty to 
provide the veteran a VA examination if the claim is not 
reopened.




ORDER

New and material evidence not having been submitted, the 
application to reopen the previously denied claim for a 
nervous condition, claimed as paranoid schizophrenia, is 
denied. 




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


